320 F.3d 1316
Harold L. BOWERS (doing business as HLB Technology), Plaintiff-Cross Appellant,v.BAYSTATE TECHNOLOGIES, INC., Defendant-Appellant.
No. 01-1108.
No. 01-1109.
United States Court of Appeals, Federal Circuit.
January 29, 2003.

1
Appealed from United States District Court for the District of Massachusetts, Judge Nathaniel M. Gorton.


2
Frederic M. Meeker, Banner & Witcoff, LTD, of Washington, DC, filed a response for plaintiff-cross appellant. With him on the response were Steve S. Chang, Bradley C. Wright, and Charles W. Shifley.


3
Robert L. Kann, Bromberg & Sunstein LLP, of Boston, MA, filed a combined petition for panel rehearing and rehearing en banc for defendant-appellant. Of counsel were Judith R.S. Stern and Erik P. Belt.


4
Mark A. Lemley, Professor of Law, Boalt Hall School of Law, University of California at Berkeley, of Berkeley, CA, filed an amici curiae brief.


5
ON COMBINED PETITION FOR PANEL REHEARING AND REHEARING EN BANC


ORDER


6
A combined petition for panel rehearing and rehearing en banc having been filed by the Appellant1, a response thereto having been invited by the court and filed by the Cross-Appellant, and the petition for panel rehearing having been referred to the panel that heard the appeal, and thereafter the petition for rehearing en banc, response and amici curiae brief having been referred to the circuit judges who are in regular active service,


7
Upon consideration thereof,

IT IS ORDERED THAT:

8
(1) The petition for panel rehearing is granted.


9
(2) The petition for rehearing en banc is denied.


10
(3) In view of the panel's revised opinion, the court vacates the panel's judgment and original opinion entered August 20, 2002, Harold L. Bowers v. Baystate Technologies, Inc., 302 F.3d 1334 (Fed.Cir. 2002).



Notes:


1
 Professor Mark A. Lemley filed an amici curiae brief in support of the petition